, `

-6;@_@52_665565 ‘ ~ RECE\vED \N

 

 

 

` . . .. . cum oF cnm\NAnPPEALS¢_
v _CZZZA~Z{'_WQ~W O'zp'BM-/Q c JU\ 1 n ')h‘\f;
_5000565£_5¢¢0575_55@<55 M
ZM?_UMZS_ JJWM 6 5/_,0.6_5515£2 0000%60 505/7
._;”.>26/§ 056/7 _ _56265»55/5¢ 6!75 /5%556
wit /60000'|

To THE HONORABLE JUDGES oF THE HONORABLE cOURT: _
coMES Now wILLIAM BUFORD HARRISON APPLICANT and Suhnits this (HIS) "lvlm~/IORA-
NDUM OF LA ", In the above styled and-Numbered Cause/Writ and before This

Honorable Court. _ `
Applicant HARRISON will show This Honorable Court as follows:

ly
Applicant HARRISON file this (His) HABEAS Writ Pursuant to the provisions
of Vernon's Ann.Texas Code of Criminal Procedure. Chapter ll Article 11.07.

2.

An Evidentiary hearing is warranted: Applicant HARRISON respectfully urges
-This HONORABLE TEXAS COURT OF CRIMINAL APPEALS to ORDER The 183RD DISTRICT
COURT, OF HARRIS COUNTY, TEXAS to Conduct an Evidentiary Hearing in this
CAUSE/WRIT (SEE: Article 11.07; That~ a complete record of the Evidentiary

Hearing be made and Transmitted (SAME) to This HGNORABLE TEXAS COURT OF CRIMI-

NAL APPEALS.

SLJPPoRTIl\1Gv oRIGIN`AL HABEAS wRIT Now BEFQRE THIs
` 'HONORABLE coURT:

_ § SPECIAL PLEADING
lhe "STATES ORIGINAL ANSWER". and: the-STATES proposed findings of fact
conclusions of law .and order, (and adopted by the trial_gg§§§ and before
This HONORABLE CIXHWT.) Is nothing more than a mere "STANDARD FORM" that is
is used Daily by the HARRIS coUNTY DISTRICI AT'IORNEY'$ (QFFICE) in HABEAS
WRITS and that fails to address the Applicant HARRISONS HABEAS WRIT.

Page l of 5

3.

Applicant HARRISON is a Lay-Person and is unlettered in the study of the
Law. Applicant HARRISON should not be held to the same Stringent Standard
as that of an Educated Counsel, HAINS V. KERNER_____U.S. (1972) Appli-
_cant HARRISON respectfully urges This.HONORABLE_QQQBI to construe This MEMORA-
NDUM LIBERALLY and in The INTEREST OF JUSTICE. Id.

APPLICANT HARRISON\k SHONS OPPOSITION AS FOLI_DWS:
A.' `

Applicant cotends that the. Fruit (and Namely HEROIN) seized during the
search of applicant occurred without a WARRANT, an unreasonable search and
Seizure (Occurred) without a Warrant.

The FOURTH AMENDMENT' protects against unreasonable search and seizures
by government officials,* U.S. CONST. AMEND IV; WIEDE V. STATE 214 S.W.3d
17.24 (TEX. CRIM_APP. 2007) An alleged FOURTH AMENDMENT Violation,
The applicant bears the Initial burden of;producing evidence that rebuts
the Presumption of proper Police Conduct. AMADOR V; STATE 221 S.W.3d 666.672
(TEX CRIM APP 2007-) SEE YOUNG V. STATE 283 S.W. 3rd 854.872 TEX.CRIM.APP.)
cert. DENIED 558 _U.S. 1093, 130 S.ct. 1015, 175 LED.2d 622 (2009). An applic-
ant satisfies_ this _burden by establishing that a search or seizure occurred
without a warrant. AMADOR, V. ’STATEZ 211 S.W.3rd at 672 once the applicant
has made this showing, the burden of proof shifts to the STATE, which is
then required to establish that the search or seizure was conducted pursuant
to a warrant or was reasonable, ID. at 672-73; TORRES V. STATE 182 S.W.3rd
899.902 (TEX.CRIM.APP. 2005); FORD V. STATE 158 S.W.3d 488.492 (TEX.CRIM.APP.
2005) an INVESTIGATIVE _DETENTION must be temporary and the questioning must
last no longer than is necessary 'to Effectuate the purpose of the stop.
FLORIDA V. ROYER.46O U.S. 491.500 103 S. Ct. 1319, 1325 75 LED.2d 229 (1983);
BALENTINE `V. 'STATE 71 S.W.3d 763, 770-71 (TEX.CRIM.APP. 2002); DAVIS V. STATE
947 S.W.2d 240, 246 (TEX.CRIM.APP. 1997). Once an officer concludes the inves-
tigation of the. conduct that initiatedv the stop. Once the reason for the
stop-may not be used_as a FISHING EXPEDITION for "UNRELATED CRIMINAL ACTIVITY"
Id. (947 S.W,2d) at 243 QUOTING.OHIO V. ROBINETTE 519 U.S. 33.41,117 S.Ct.
417', 422, 136 L.Ed._2d 347 .(1996) GINSBURG J. 134 S. Ct. 2473 189
L.Ed.Zd 430 (JUNE 25, 2014) THE UNITED STATES SUPREME COURT Held: That UHE

Page 2 of 5

WARRANTLESS, SEARCH OF THE CONTENI`S OF DEE`ENDANT RILEY' S. (CELL PHONE) CONSTIT-
UTED AN ILLEGAL _SEARCH AND SEIZURE OF DEFENDANT RILEY'S PROPERTY." A Violatiorl
Of DEFENDANT RILEY' S FOUR'I‘H AMENDMENT CONSTITUTIONAL RIGHTS to be free Of
Unwarranted _ search and seizure, Id. for further discussion and a broader
scope to the ruling of the Court, SEE also, Summary of Facts attached to
this PLEADING, the . events that are BEFORE and M the SEACH And SEIZURE
By H.P.-D. oFFICER M. Ms_ oF DEDFENDANT HARRISON'§ (cE:LL-PHONE).

At this point of discussion in this PLEAD]l\IG, the question now is: A_F_‘I‘B
` THE REASON FOR THE STOP HAD BEEN SATISFI'ED, "WAS THE WARRANTLESS AND NON¢CON-
SENT SEARCH AND. SEIZURE-.THEREAFTER OF DEFENDANT HARRISON'S CELL°PHONE (THAT
PRODUCED THE PATH TO THE ' 'FRUIT OF THE OFFENSE' THE FACTS AND INFORMATION
DISCOVERED THAT FORM THE BASIS FOR ADDITIONAL DETENTION AND ADDITIONAL SEARCH
AND SEIZURE OF DEFENDANT HARRISON' S PERSON AND PROPERTY) . A VIOLATION OF
DEFENDANT HARRISON'S FOUR'I‘H AMENDMENT. RIGHT 'IO,BE FREE OF UNWARRANTED SEARCHv
AND- SEIZURE?" Id. DEFENDANT HARRISON.RELIES ON "RILEY" SUPRA IN HIS POSITION
TAKEN): and taken even further: "DID OFFICER DAVIS'USE THE STQP (AND ONCE',
THE RE'ASON` -FOR THE _ S'I`OP ' HAD BEEN SATISFIED WAS A FISHING EXPEDITlON FOR
.UNRELATED CRIMINAL. AC'I‘IVITY AC’IUA]`_LY USED WHEN` H.P.D. OFFICER WENT THROUGH
THE TEXT ON HARRISON'S CELL°PHONE? WE _RELIGH ON DAVIS SU'PRA AT 243 (QUOTING

OHIO V. ROBINETI‘E SUPRA) .

v -Additional facts and information disooverd by an officer during A lawful
Detention may form the basis for A reasonable suspicion that another offense
has been or is being'committed, U.S.' CONST. AMEIND.. .'IV RICHARDSON V. STATE
399 S.W.3d 697 TEX.APP. FORT 'WORTH"2013 TO THE CONTRARY, and as in this case
_(. . . . .CONCLUDES `THE INVESTIGATION OF THE CONDUCT THAT IN'.[TIATED THE STOP. ..)
A fishing expedition? ONCE THE REASON FOR THE sToP HAS BEEN sATISFIED (_. .. ."
A ~FISHING EXPEDITION FOR_ UNRELATED CRIMINAL ACTlVITY" OCCURRED) OFFICER P_Z§[I_S
SEARCH OF DEFENDANT HARRISON'S CELL°PHONE (A SMART PHONE) AND THE SEIZURE
Of_ HEROIN from Defendant HARRISON' S person thereafter occurred without A
WARRANT. The search and seizure in this 'case was without A-Warrant and viola-
tive Of Defendant HARRISON'S FOURTH AMENDMENT'S PRO'I'EC_'I‘ION AGAINST'UNWARRANTED
SEARCH AND SEIZURE. .A Defendant satisfies this burden of producing Evidence
that rebuts the presumption of Proper, Police Conduct by establishing that
A sEARcH AND SEIZURE occURRED wITHOUT A wARRANT. Id U.s. coNsT. AMEND.IV Appl-
icant HARRISON. cITEs 134 s.ct. 2473 189 L.Ea.2a 430 `(June 25, 2014) sUPREME
COURT OF .THE UNITED STATES, DAVID LEON RILEY, PETITIONER V. CALIF‘ORNIA UNITED
srATES,` PEIITIoNER v. BRIMA wURIE APPLICANT HARRISoN, his ground one (1)

Page 3 of 5

"DIGITAL DATA STORED ON CELL PHONES DOES NOT PRESENT EITHER CHIMEL RISK":
(2) "A CONCLUSION THAT INSPECTING THE CONTENTS OF AN ARRESTEE'S POCKETS WORKS
NO SUBSTANTIAL ADDITIONAL 1NTRUSION ON PRIVACY BEYOND THE ARREST ITSELF MAY
MAKE SENSE AS APPLIED TO PHYSICAL ITEMS. But more substantial privacy interes~
ts are at stake when digital data is envolved. Interest in protecting office-
r's safety did not justify dispensing with warrant requirement for searchs
of cell phones. data: And finterest “in preventing mdestruction 'of evidence
did not justify dispensing€ withh warrant?" requirement"forisearches*of cell`
phoness data. The search and the seizure of applicant HARRISON'S CELLULAR
PHONE' PHONE (A SMART .PHONE) is in violation of Constitutional Laws and has
tainted the evidence (HEROIN SEIZED) that is the basis of conviction in this
CauSe. SEE: NOTICE OF SEIZURE INCIDENT NO. 017129114-R: Officer D.G. DAVIS
of H.P.D. STATED, SEARCH INCIDENT .ARREST," Officers recovered A quantity
of METHADONE along .with $708.60 in U.S. Currency from HARRISON'S PERSON
Officer also reviewed HARRISON'S CELLULAR PHONE and observed numberous inc+
Oming NARCOTICS RELATED TEXT MESSAGES THAT INDICATE HARRISON IS CURRENTLY IN%
VOLVED in the SALE/DISTRIBUTION OF ILLEGAL NARCOTICS."

Applicant HARRISON'S.contends that the search of his Cellular Phone violat-
ed The FOURTH AMENDMENT because the search had been performed without A war-

rant and was not otherwise justified' by exigent circumstances. The FOURTH`

AMENDMENT PROVIDES _

The right of the people to be secured in their Persons, Houses, Papers,
and Effects, against Unreasonable Search And Seizures, shall not be violated
'and no warrants shall Issue, but upon Probable Cause, Supported By_Oath or
Affirmation, and ,particularly describing the place to be searched, and the

Persons or Things to be Seized.

Applicant HARRISON cites SUPREME COURT OF THE UNITED STATES (MAY 16, 20110'

131 S. Ct. 1849, 179 L.Ed.2d, 865, 79, USIW'4306 KENTUCKY, V. KING, ARREST
Officers may seek Consent-Based encounters if they are Lawfully Present in
the place 'where the Consensual Encounter Occurs; If consent is freely given,
it makes no diffrence `that an Officer may have approached the Person with
the Hope. or Expectation of obtaining Consent. Applicant HARRISON shows in

Summary Of Facts that H.P.D. Police Officers put applicant HARRISON in Fear.

of Bodily Injury by engaging in Threatening Conduct, Badgering applicant §§§Bj
-;§Q§_it is highly probable that any Confrontation with H.P.D. Police Officers,
by NON'Compliance could very well result in.(ANY WHERE) 'From Minor to Serious
Bodily Injury or even Death. These are TrueI&§£thx§sin HOUSTON and probably

Page 4 of 5

‘

in many other large cities, and even through applicant Stated "NO"! "IF I'M
NUl` UNDER ARREST DON'T PUT YOUR HANDS ON ME", 1 DO NOT HAVE ANYTHIN " And
Contrary to INCIDENT NO. 017129114-R made applicant HARRISON remove wallet
and film canister from Right Front Pants Pocketunder Duress (SEARCH INCIDENT
’IO ARREST) .

_ ‘ Three (3) H.P.D. 'Officers had defendant HARRISON Surrounded at the back
of his (2003 Chevorlet) Pick-up Truck ALL Three Officers were questioning
HARRISON about his TRUCK (HARRISON ASSUMPTION) The One Officer was checking
TAGS on HARRISON'S `Truck for Warrants Etc.,and got A History of Criminal
Back ground from running "Licence" , although HARRISON had only Oneniskr
miron on his Rcord since (1992). The Instant' Offense took_place on Feb.lOth
2014, that is some 22 years from this point. OFFICER D.G. DAVIS took HARRISONS
CELLULAR PHONE Right from the start; [When actual search insued] first they
wanted everything out of Left Pants Pocket, which was about S300.00 Hundred
Dollars, and A. (6-days) supply of METHADONE). As soon as H.P.D. Officers saw
contents of Left Front Pants Pocket, they said "JACK-POT", However nothing
was Illegal! NEXT;They made HARRISON Remove everything in Right Front Pocket,
HARRISON complied...out comes car keys, Pocket Knife, Bilfold /Wallet, with
Drivers license, Credit Card, Debt CARD, $400.00 Hundred Dollars, cash monies
and A film canister Solid Black in color with A grey pr, Officer retrieved
and opened ,it. From the on-set H.P.D. OFFICERS were in total control of
HARRISON and the sEARcH.! ' `

Page 5 of 5

 

GROUND TWO:
..... FLAWED INDIC‘I‘MENT BASEID ON THE GRAND JURY SYSTEM'S (VIOLATIVE OF DUE

PROCESS OF LAW) UNFAIRNESS.

'FACTS sUPPORTING GROUND Two:

Perhaps and stated another way, ENHANCEMENT PARAGRAPHS (Two alleged prior final
felony convictions) PREJUDICED The GRAND JURY'S Hearing and “TRUE-BILL(INDICTs
MENT) issued in this Cause. It is in PLAIN View That ENHANCEMENT PARAGRAPHS
before the(HUHUDJURY'S Hearing are Prejudiced. Enhancement Paragraphs Prejudic-
ed the Grand Jury”s hearing and results in A flawed INDICTMENT for the follows
ing reasons: (1) and "SHOWS") A "CRIMINAL PICTURE" of Defendants LIFE STATUS:
(2) (and "SHOWS") Defendant's to be_A "CRIMINAL IN GENERAL" and (3) are mere
unproven allegations of Defendants Criminal Status. It is beyond doubt that
Defendant was denied the opportunity (DEFENDANT NOR DEFENDANTS ATTORNEY OF
RECORD, are not and was not allowed to be present during the GRAND_JURY'S
HEARING and contrary to, the DISTRICT ATTORNEY being allowed to Present allega-
tions of . . . . .. .) To show objections to the Presentations (VIA way of A PRE-

PREPARED INDICTMENT Presented to .the Grand Jury's hearing by the DISTRICT

AJTORNEY'S OFFICE) of the Enhancement Paragraphs at the (HEARING) before
*the Grand Jury. The Enhancement Paragraphs PREJUDICED the GRAND JURY'S hearing
and in A` "TRUE-BILL" (INDICTMENT) being.issued. FLAwED INDICTMENT based on
the Grand Jury system's (Violative of_Due Process of Law)--UNFAIRNESS.

A PREPREFRENCEZ
Is it not A mockery of the (LAwS of) TEXAS JUDICIAL SYSTEM that The HARRIS
coUNTY DISTRICT ATTORNEY (oFFICE) is continously making? '

A CONSTITUTIONALLY QUESTIONA_BLE PRACI‘ICE ( S) ""
Because the (Factual or/and Legal Basis) for the issue(s) Now raised by Appli-
cant HARRISON only became made Public and became ( AWARE OF) avalable to Appli-

cant HARRISON for presentation before the court's as A result of A HOST OF'

ARTIcLEs oN 'THE IssUE(S) Published` by the HoUSToN cHRoNICE/NEws-PAPER) sEE
ALSO: LISA (FALKENBERG@CHRON.COM) over the later part of 2014/or throughout

' 2014.
This Honorable Court may and should consider the merits of and grant relief

based on this Original Application of HABEAS CORPUS Pursuant to TEX. CODE
CRIM. PROC. ART. 11.07§3.

Page 1 of 11

 

GROUND THREE:
..... FLAWED INDICI‘MEINT BASED ON THE GRAND JURY SYATEM'S (VIOLATIVE OF DUE

PROCESS oF.LAw) UNFAIRNESS.

FACTS SUPPORTING GROUND THREEi

'Prosecutors' knowingly_ presenting false or Inadmissible Evidence (Violaing
The_ BRADY RULE of DISCLOSINC EXCULPATORY EVIDEN¢E~ETC.) to Grand Juries to
get INDICTMENTS. _Grand Juries are vsuppose to be According to TEXAS LAW “A
BROAD CROSS°SECTION,OF THE COMMUNITY/" acting as A check against "OVER ZEALOUS
POLICE And PROSECUTORS" not in HARRIS COUNTY! In practice, TEXAS Grand Juries
do pretty much what ever PROSECUTORS ask them to do! The Grand Juries in HARRIS
COUNTY, are A panel of COPS, (EX-COPS And RETIRED COPS) and PROSECUTORS (EX-
PROSECUTORS And- RETIRED PROSECUTORS) .who have served many times before and
it acts as A RUBBER STAMP. HARRIS OOUNTY uses the "KEY¢MAN" system (Has Been
Dubbed PICK~A»PAL): Judges pick A couple of people to serve as'COMMISSIONERS,'
who then choose from A Pool of People who have VOLUNTEERED FOR GRAND JURY
DUTY. Most people choosen to serve on GRAND JURIES COMMISSIONERS, are or was`
employed by .the CRIMINAL JUSTICE SYSTEM. The people who end up serving are
_ older, Whiter, Wealther and more Conservative then THE GENERAL POPULATION.
A term last for three (3) months and Grand Juries meet twice A week- So Jurors
are often RETIRES .with free time. OVER ZEALOUS POLICE And PROSECTORS, GRAND
JURIES do pretty much whatever prosectors ask ("COERCED And ENCOURAGED") them
to dO! ....FLAWED ;INDICIMENT BASED ON THE GRAND JURY SYSTEM'S (VlOLATIVE OF

DUE PROCESS oF LAw) UNFAIRNESS.

"We just need to remove any perception that Politics, Favortism or Patronage
plays A role in it." It's to important,' said WHITMIRE, who chairs the SENATE
cRLMnmu,JUSTIcE
Failed to object and follow through with objections to_the INDICTMENT Issued
by the Grand Jury~ ALLEGED EI\II~IANCEMENT PARAGRAPHS in the Pre-PREPARED INDICI‘ME-_
NT. before the Grand Jury's Hearing. prejudiced the GRAND JURY: And (3) The
TEXAS SYSTEM,although CONSTITUTIONAL, the Grand Jury formation is highly Subje-
ctive and Susceptible of abuse (VIOLATIVE OF DUE PROCESS OF LAW) As applied;
The "KEY¢MAN" (DUBBED PICK¢A¢PAL) System prejudiced the Grand Jury's Hearing.
There is A reasonable probability that but for counsel's errors as stated
above the result of this (BEFORE, DURING, AF_IER) Trial (PROCEEDINGS) would
be differant. The Applicant has been DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL
BEFORE, DURING, AFTER TRIAL (PROCEEDINGS).

(D) INEFFECTIVE-ASSISTANCE
To be entitled to A New Trial based on an INEFFECTIVE ASSISTANCE OF COUNSEL
Claim, A (DEFENDANT) must show by`A perponderance of the evidence that counse-
1' s performance was deficient and that the deficientcy prejudiced the defense.
STRICKLAND V. WASHINGTON 466 U.S. 688, 104 S. Ct. 2052-80 L. Ed. 2d 674 (1984)
EX PARTE LANE, 303 S.W.3d 702 (TEX. CRIM. APP. 209).

The first prong requires the (DEFENDANT) to show coUNSELs PERFORMAN_€E
fell below an objective.standard)of Reasonableness under prevailing professi-
Onal norms. STRICKLAND '466 U.S. at 687-88 104 S;Ct. 2052: LANE 303 S.W.3d
at 707.» ‘»

APPLICANT HARRISON ALLEGES (IN PAm.‘IcULAR) THAT
CDUNSEL WAS INEFFECTIVE FOR:
Tl) Failed to Prepare for Trial; n
(2) Failed to Interview Witness;
(3) Failed to file even one Pre-Trial Motion;
(4) Failed to ask for an Evidenceuary Hearing;l _
(5) Did not have the Drug (HEROIN) Annelized and provide applicant with % rep~
ort;

Page 5 of ll

 

 

(6) Did not follow through with the chain of Coustody;

(7) And after applicant HARRISON filed Pro-Se motion to suppress evidence, the
A'I“IORNEY DID NOT AND WOULD NO'l` REQUEST A PRE-TRIAL MOTION HEARING And QUES-.
TION (MOIION '10 sUPPRESS) THE vALIDITY 0F THE sEARCH And HEREAFTER sEIzURE
OF' APPLICANTS CELLULAR PHONE, A (SMART PHONE) .

Simpley just would not follow through with one single proceedure except flipp-

ing through the court file. He took Seizure Report NOTICE OF SEIZURE, INDICTME-

NT NO. 017129114-R Report from Applicant HARRISON to make copy and never Retur-

ned it to Applicant HARRISON.

When Applicant 'HARRISON presented THE UNITED STATES S.Ct. case A unanomus
decision with the whole court concurring on SUPREME COURT OF THE UNITED STATES
` JUNE 25, 2014 134 S. Ct. 2473 DAVID LEON RILEY, PETITIONER V. CALIFORNIA, UNITED

STATES, PETITIONER V. BRIMA WURIE and told Attorney to 'Familurize' himself

with the case, HE wanted Applicant HARRISON to give him the case. Applicant

HARRISON would not Release case, and instead AETORNEY KENNETH CAGER took PHOTO

of case with HIS cell~phone, in the court holdover behind the (183rd) DISTRICT

cOURT IN HARRIS coUNTY. _
ATTORNEY KENNETH CAGER told Applicant HARRISON that the state does not
or can not identify person that made report of Applicant needing medical assis-
tance, and stated they-are going to have to dismiss the case without witness
they did not have probable cause to even mess with you. Next AJTORNEY KENNETH
CAGER said the state can not prosecute this case they went in your cell phone
without A warrant. (HE) Attorney had state do A PSI for probation, when Appli-
cant 'spoke with mom on phone, she would say they don't have A casesA probation
for what? b '
According -to AP.PLICANT HARRISONS mother she'd say (HE) 's (KENNETH cAGER's)
going to bring you home. APPLICANT HARRISON had to assume after some 9-101
`months that Attorney said anything to apease APPLICANT HARRISON as long as

Applicants mother kept on paying Attorney ($500;00)/Dollarsinmonthfuntil the -

fee” of fSixYThousand“ and -Five' Hundred Dollars ($6}500;00) was paid in fullz
APPLICANT HARRISON CITEi COURT' OF CRIMINAL APPEALS OF TEXAS, EN BANC EX

PARTE HARVEY. JOSEPH DUFFY JR.. N0.64863 ocr. 1, 1980.(c1'1"E 607 s.w.2d 507)

Defendant who was convicted of CAPITAL MURDER and Assessed the DEATH PENALTY

'.FILED APPLICATION FOR WRIT`OF HABEAS CORPUS. The 186th JUDIClAL DISTRICT COURT
BEXAR ¥COUNTY, JAMES -E. BARLOW J. DENIED RELIEF and Defendant filed Motion for

Rehearing which was GRANTED. THE* COURT OF CRIMINAL APPEALS CLINTON J» HELD

Page 6 of ll

 

 

THAT DEFENDANT WAS DENIED EFFECI`IVE ASSISTANCE OF TRIAL COUNSEL NECESSITATING
THAT CONVICTION AND ASSESSMENT OF DEATH PENALTY BE SET ASIDE.

The Second Prong:

(2) Failure to object to the validity of the INDICTMENT issued by THE HARRIS

COUNTY GRAND JURY for said Reasons:

v(>A) 'Iwo enhancement Paragraphs of pre-pared INDICTMENT that prejudiced the
GRAND JURRY'S HEARING:

(B) Two enhancement Paragraphs of the pre-pared INDIC'_IMENT were mere unproven
Allegations that prejudiced the GRAND JURY'S HEARING and A Violation of
DUE PROCESS OF LAW;

(C) Two enhancement Paragraphs of A pre-pared INDICTMENT before the GRAND
JURY'S HEARING were (PERVASIVE `AND INFLAMMATORY) PRELTUDICED. APPLICANT
HARRISON farther says that COUNSEL was INEF'FECTIVE for`failure ton INVES‘I‘I-

gate and OBJECT to the HARRIS ` COUNTY GRAND JURY based on the TEXAS SYSTEM
GRAND JURY Is: d s

(D) A FLAWED INDICTMENT and that 'I‘HE "KEY-MAN" SYSTEM DUBBED ("PICK°A°PAL")
Is "HIGHLY SUBJECTIVE" andSUBSECPTABLE_of Abuse Applied and;

(E) A FLAWED INDICTMENT issued by A GRAND JURY under the ("KEY.~MAN") SYSTEM
overzealous Prosecutors:Judges appointing law Enforcement friendly people
to ACI‘ AS CX)MMISSIONERS:_ COMVIISSIONERS FILLING GRANDv JURIES WITH COUNTRY

_cLUB PALS. 4 `
Active duty Cops and Ex-Cops, active Prosecutors and Ex-Prosecutors and mostly
wHITE ELITES is Prejudiced, and violative of DUE PROCESS. v

Applicant HARRISON' Relies on COURT OF CRIMINAL APPEALS OF TEXAS, EN BANC.
Ex PARTE HARVEY JosEPH DUFFY JR._NO. 64863 ocT. 1, 1980 (cITE: as 607 S.w.2d
507) [5] CRD/IINAL' . LAW 110 KEY 1891 K Preparation for trial most cited cases
(Formally llOK 641.13(1) Trial Counsel in A_Criminal preosecution is charged
with making INDEPENDENT .INVESTIGATION OF FACI‘S OF CASE ESCHEWING WHOLESALE
REL1ANCE INVERSITY OF HIS CLIENTS VERSION OF THE FACTS. _ n
I' Cites-llOK 1923 K INVESTIGATlNG, .I_DCATING, AND'INTERVIEWING WITNESSES.
(FORMALLY 110K 642.13(6) TRIAL COUNSEL IN CRIMINAL PROSECUTION HAS RES_PONSIBI-
LITY TO SEEK OUT AND D\ITERVIEW POTENTIAL WITNESSES AND FAILURE TO DO SO IS
_TO BE INEFFEC'I‘IVE , IF NOT INCOMPEI‘ENT WHERE CONSEQUENCE IS THAT ONLY VIABLE
DEFENSE ALTERNATIVE TO ACO.`JSED IS NOT ADVANCED, z U.S.C.A. CDNST. AMEND.'G,_`APPL_I'-__*__
CANT HARRISON ALLEGES A'I'TORNEY KENNETH DAVID CAGER never did talk to Witnesses
(PERSON.WHO NOTIFIED 1JOLICE OF APPLICANT HARRISON SUPOSEDLY NEEDING ASSISTANCE),,

Page 7 of ll

 

 

AND APPLICANT HARRISON CONTENDS THAT HE WAS NOI‘ IN NEED OF ASSISTANCE. APPLIC-
ant (CITES AS 607 S.W.2d .507) CRIMINAL LAW 110 K 1942 DEFENSE COUNSEL, AN
ATTCRNEY HAS THE'PROFESSIONAL DUTY TO PRESENT ALL AVAILABLE EVIDENCE AND ARGU-
MENTS IN`CRIMINAL PROSECUTION 10 SUPPORT DEFENSE OF HIS CLIENT U.S,C.A. CONST.
AMENDS. 6, 14: VERNON'S ANN.ST. CONST. ART. 1 § 10. APPLICANT HARRISON (CITES
AS 607 S.W.2d 507 AT'IORNEY @ LAW KENNETH DAVID CAGER -NEVER; FILED ONE PRE-TRIAL b
MOTION NOT EVEN A DISCOVERY MOTION. ATTORNEY STATED TO DEFENDANT HARRISON THAT,
THE STATE WILL PROVIDE WHATEVER EVIDENCE I ASK FOR. APPLICANT HARRISON (PRESEN-
TED HIS PRO-SE MOTION TO SUPRESS EVIDENCE FI‘LED" WITH HARRIS COUNTY DISTRICT
CLERK CHRIS DANIEL, BECAUSE ATTORNEY NEVER DID ANY WORK HE NEVER GOT APPLICANT
HARRISON A PROBABLE CAUSE HEARING "INFACT" APPLICANT HARRISON NEVER ENTERED
A COURT ROOM UNTIL AFTER APPLICANT HARRISON WROTE THE JUDGE IN THE DISTRICT
COURT OF 183rd A LETTER DATED SOME FEW 0AYS AFTER 10-14-14,App1icant was
set for_ court on 10-1-14 Attorney did not show, Applicant was reset on 10-
7-14 APPLICANT HARRISONFS ATTORNEY KENNETH D. CAGER did not show up.

APPLICANT HARRISON was reset for 10-14-14 again Attorney did not show
APPLICANT HARRISON was use to calling his mother and telling her to be sure
'and ca11 ATTORNEY KENNETH CAGER and tell him to be at court on what ever
date Applicant was set for., 4and even on the times he showed for court he
was always 2 to 3 hours late and\run back to the court hold oever with A

b reset form and give APPLICANT HARRISON some excuse....

So Applicant wrote the JUDGE a letter concerning the whole situation,
THE .JUDGE, THE HONORABLE VENESSA VALASQUEZ was aware of what was transacting
in her court roon. The letter was ment as A check to see if ATTORNEY @ LAW
KENNETH CAGER was actually doing anything besides telling Applicant con' t
worry I got your .back' APPLICANT HARRISON was set for court on 11-19-14.
APPLICANT HARRISON filed his Pro-Se Motion to supress the evidence two weeks
prior to that date. Right, after Applicant had written the Judge, the only
time DEFENDANT~ HARRISON ever intered A court room was on 11-19-14, the.court
was empty except` for court personal. What was stated to DEFENDANT HARRISON

4 was he was =NOT ELLIGIBLE FOR A DRUG PROGRAM, and THE_HONORABLE JUDGE OFFERED
DEFENDANT HARRISON (25) years. AITORNEY and APPLICANT HARRISON sat down to
confer with one another in the court room, DEFmANr HARRISON told ATIORNEY
@ lAW KENNETH CAGER that 425 years) was out of the question and to set case
for trial, Attorney said that to go to trial, did'not look good, and DEFENDANT
HARRISON and ATTORNEY went back and forth in conversation aboout case DEFFEND-

ANT HARRISON talked about SEARCH INCIDENT TO ARREST and about the RILEY CASE

page 8'of 11

 

 

 

 

 

and how the H.PfD. Violated his FOURTH AMENDMENT by going through the DATA
on DEFENDANTS SMART PHONE. A'I'IORNEY KENl\IE'IH CAGER said they (H P. D. ) are
going to say they found the DOPE FIRST, at that point APPLICANT HARRISON
knew Attorney had not even looked at THE SUPREME_COURT DECISION IN DAVID
LEON RILEY V. CALIFORNIA.

Attorney wanted to plead the case, APPLICANT HARRISON was Beat and Subsi-
quently did plead for (15) years after realizing, ATTORNEY @ LAW, KENNETH
CAGER rhad \no intentions of doing any work required by an Attorney, every
DEFENSE DEFENDANT HARRISON expounded upon, ATTORNEY @ LAW KENNETH DAVID CAGER
would shoot holes through. Amplicant'-s mother who was on A fixed income
could not afford to pay one more penny, is it not a TRAVISITY OF JUSTICE
°the way the court' s are set up, to beat A DEFENDANT down PsYcHoLoGIcAL`.LY
and EXTRACT A PLEA, and tell DEFENDANT he got a good deal? The Attorney' s
are so use to pleading a Defendant out, that A big portion of them have become
ACCUSSTOM to living off the system without ever having to actually DEFEND
A client that paid for A Defense in open court; APPLICANT HARRISON (CITES
vAs: 607 s.w.2d 507) page 9 [3] as the court noted in E_x PARTE GRovEs, sUPRA,
SUCH JUDICIALLY IMPOSED RESTRICTIONS “ARE NOT ABSOLUTE" AND HABEAS CORPUS
IS IN THE PROPER FORUM FOR ONE UNLAWFULLY RESTRAINED OF HIS LIBERTY WHO IS
WIiHOUT AN ADEQUATE REMEDY AT LAW AP?LICANT HARRISON (CITES! LAWSON Ve STATE,
467 s.w.2d 486 (TEXA. As, cR. APP. !(&!) and continuing to Ex PARTE EWING'
570_ s.w.2d 941 (TEX. cR. APP. 1978) The court looked for willfull_ misconduct
by retained counsel without the knowledge of the client that amounts to A
BREACH OF THE LEGAL DUTY OF AN ATTORNEY [FN 11] SEE: E.G., HOWELLY V. STATE
563 s.w.2d 933-937 (TEX. cR. APP. 1978) * 514 HARRISON v. srATE 552 s.w.2d
151[ 152 (TEX.CR.. APP. 1977) [FN 12] HUNNICUTT V. STATE 531 S.W.2d 618-626
(TEX. cR. APP. ~1976) : (cl'l'E As-'607 s.w.2d 507) 10 RECAPITULATE AFTER Ex
PARTE EWING, SUPRA, THREE SEPERATE_SOURCES OF EFFECTIVE ASSISTANCE OF TRIAL
coUNsEL HAD‘ BEEN ~DISCOVERED. *oNE, DUE PRocEsss cLAUSE or THE FOURI‘EENTH AMEN-
DMENT,` UNADULTERATED, REQUIRES REPRESENTATION THAT ATTAINS THE LEVEL OF FUND-
DAMENTAL. FAIRNESS FROM, BOTH APPOINTED AND RETAINED COUNSEL. *TWO, THE SIXTH
AMENDMENT VINCORPORATED INTO THE FOURTEENTH `AMENDMENT_DEMANDS "REASONABAL-
LY EFFECTIVE ASSISTANCE" FROM APPOINTED COUNSEL AND FROM RETAINED COUNSEL
WHEN REQUISITE STATE ACTION OBTAINS [FN 14].

[FN 14] Fully states, THE TEST FOR EFFECTIVE COUNSEL IS "COUNSEL REASONABA-
LLY LIKELY TO RENDER AND RENDERING REASONABALLY EFFECTIVE ASSISTANCE" MC
'KENNA V. ELLIS, 280 f. 2d 592 (5 CIR.1961) as Quoted approvingly by the court

Page 9 of 11

 

 

 

in in CARAWAY V. STATE 417 S.W.2d 159, 162 (TEX-.CR. APP. 1967).

' * Three, A LEGAL DUTY AN AT'IORNEY GNES TO HIS CLIENT IS NOT TO BE BREACHED
BY RETAINED COUNSEL NOR, FOR THAT MATTER, AN APPOINTED COUNSEL. APPLICANT
HARRISON CITES»: CUYLER V. SULLIVAN, SUPRA, _PUT AN END TO THE "DOUBLE STANDARD"
EMANTING FROM THE REI‘AINED-APPOINTED DICHOT()IVIY, AS SI`ATED BY MR. JUSTICE
POWELL THE RAT_IONALE ls vlz; sEE Id. AT _U.s.__. 100 s.ct. AT 1716, ~cITED
FRGM (607 S.W.2d 507). . l l

_APPLICANT HARRISON (CITES 607 S.W.2d 507) * 515, WE MAY ASSUME WI'I'H CONFI-`
DENCE THAT MOSI‘ COUNSEL WHETHER RET_AIN_ED OR APPOINTED WILL PRO'I‘ECT THE RIGH'I_`S
OF AN ACCUSED, BUT _EXPERIENCE TEACHES THAT, IN SOME CASES, RETAINED CGJ'NSEL
WILL_ NOI‘ PROVIDE ADEQUATE. REPRESENTATION. *516 APPLICANT HARRISON CITES CUYER
V. SULLIVAN SUPRA: n THE VITAL GUARANTEE OF THE SIX'I‘H AMENDMENT WOULD STAND
FOR LI'I‘TLE IF THE OF'I‘EN .UNINFORMED DECISION TO RETAIN A PARTICULAR LAWYER
COULD REDUCE OR FORFEIT THE DEFE[\]DANT'S `ENTITLMEINT, ’IO CONSTITUTIONAL PRUI'ECI"-
ION.

APPLICANT HARRISON (clTES As: 607 S.w.2d`507) [4] Ex PARTE EWING, SUPRA
IS BARELY~ 'IWO YEARS ,OLD‘ AND CUYLER 'V. SULLIVAN SUPRA, NOT EVEN A 'IODDLER.
UNTIL FURTHER EXPERIENCE TEA(ZIiES O‘IHERWISE WE WILL APPLY HERE AND CONTINUE
TO USE 'IHE STANDARD OF' "REASONABALLY EFFECI‘IVE ASSISTANCE OF COUNSEL," 'IO
TEST ADEQUACY OF REPRESENTATION » AFFORDED AN ACCUSED BY REI`AINED AS WELL AS
APPOINTED COUNSEL WHEN THE PERFORMANCE IS 'IO BE JUDGED ‘BY 'IHE SIX'I‘H AMENDMENT
RIGHT TO ASSISTANCE OF COUNSEL MADE APPLICABLE 'IO THE STATES _BY THE FOURTEENTH
AMEl\IDME[\IT-ALS_O BY OUR ONN "RIGHT "I'O BE I-IEARD" PROVISION OF ARTICLE 1 SECI‘ION
10, BILL OF RIGHTS, CONSTITUTION OF 'I'EXAS [FN 17] .' ’

[FN 17], THE "REASONABLE COMPEFENCE" TEST PRoPoSED BY oUR BROTHE:R RoBERTs
LAcKs_ APPEAL- AT , THIS TIME FoR THE LANGUAGE oF THE SUPRmE COURT wAS SPOKEN7
IN A coNTEX'J? oF ADVICE.oF GOUNSEL THAT Hls cLIEl\yr ENTER A GUILITY PLEA. QUR'
CONCERN HERE IS WITH .`A BROADER GOURSE OF CONDUCT THAN‘ COUNSELING A PlEA:
WE MUST JUDGE A FULL SCOPE_ OF ASSISTANCE-REPRESENTATION, PERFORMANCE, DELIVERY
FOR EFFECI‘IVENES_S ' RA'I‘HER THAN ADEQUACY OF ABILITY -OR vCAPACITY 'I`O ADVISE.
THE STANDZ-\`RDv WE RETAIN,`.MANDATES.'AN EXAMINATION, BOTH .OF COMPEI‘ENCE, "LIKELY
TO RENDER," _AND OF ASSISTANCE, "AND RENDERING" IN DEI`ERMINING EFFECI`IVENESS
0F coUNSE`L. l ' _

A Criminal Defense lawyer must have firm command of the facts of the case

'as well as Governing haw before he can Render Reasonabally effective assist-
ance to his client-in' or out of.the court room FlORES V. STATE 576 S.W.2d
632, 634 (TEX'. CR. APP. 1978); EX PARTE EWING( SUPRA _AT 947; SEE- ALS_O HERRING

Page 10 of 11‘

 

 

V} ESTELLE 491 F.2d 125, 128, (5 CIR.1974); CARAWAY V. BETO, 421 F.2d 636,
637 (5 cIR. 1970); wlLLIAMs v. BE'Io 345 F.2d 698, 70'5, (5 cIR. 1965); In The--
Seninal .Decision of POWELL V} ALABAMA 287 U.S.45, 53, S.Ct. 55, 77 L. Ed.
158 (1932), THE SUPREWE COURT RECOGNIZED THAT A THROUGH FACTUAL INVESTIGATION
ls 'IHE FOUNDATION UPON lecH EFFECFIVE ASSISTANCE oF COUNSEL 18 BUILT.

Page 11 of 11

1.

SUMMARY EVENTS OF FACTS:

DEFENDANT HARRISON went to .the METHADONE clinic located on main street
(exact address unknown) apprpximately (150) feet south of WHEELER @ MAIN.
DEFENDANT HARRISON was A METHADONE Patient and received his dosage of Meth-v
adone for that day and his LEGAL takeout issue of Methadone for the rest
of the week, A six (6) day suppl, DEFENDANT HARRISON put all the Methadone
nihisLeft.Front Pants Pocket, which caused A BUlGE,in the left front pocket

t DEFENDANFLHARRISONalso had approximately three hundred dollars ($300.00)

imismaflbills in the sameleftfrun:Pants Pocket. The three hundred($300.00)

l~dollars;\/~za"s_S'Arent'payment received from A Vietnam Vet. that is a PANHANDLER

in A wheel Chair. "BULGDE IN LEFT FRONT PANTS POCKET." DEFENDANT HARRISON
also placed his bilfold (WALLET) in his Right Front Pants Pocket which

¢aED caused that pocket to BULGE as well. DEFENDANT HARRISON also had A Lea-

ther Jacket (COAT) on, inside the Coat Pocket DEFFENDANT HARRISON had his--
CELLUALR PHONE (A SMART PHONE)...

Leaving the clinic and returning to the parking lot located at the (800) rs -
BLOCK of RUTH, "IN MID-TOWN", HARRIS COUNTY, HOUSTON,TEXAS where DEFENDANT,
HARRISON had his (TRUCK) parked. The driver of the Truck who droveDEEENDAa=
NT HARRISON to the Methadone clinic had left the Truck and DEFENDANT HARRI¢
§Q§L§_Assumption was that the driver went to the store to get coffee. DEFE~
NDANT HARRISON unlocked his Truck and took his BLOOD PRESURE MEDICATION and
"STOOD OUTSIDE" the Truck drinking his coffe with the driver door open awa-
iting the drivers return after waiting about (20) minutes, driver still had
not returned. DEFENDANT HARRISON had made the decision to lock his Truck a-
nd go across the street and take the rail at wheeler station, at that tine,
DEFENDANT leaned inside of Truck to gather a few belongings, hat, and teeth
as DEFENDANT HARRISON did this; `- l l

An H.P.D. OFFICER stoped in the street and beeped his car horn at that time
DEFENDANTastood erect, OFFICER`said"iARE.YOU OK?" DEFENDANT stated in the--
positive" YES SIR I'M FINE" at that time Officer pulled his car into parkia
ng lot behindu DEFENDANT HARRISON*S 2003 CHEVROLET TRUCK, DEFENDANT had
already locked-drive door of Truck and placed keys in pocket and was at
the back of Truck when H.P.D. OFFICER began questioning DEFENDANT HARRIS-
S§L H.P.D. OFFICER was formal and wanted to know if DEFENDANT HARRISON
wanted medical assistance, "NO" was DEFENDANT HARRISON'S ANSWER, H.P.D.
OFFICER was surely staling DEFENDANT HARRISON, questioning DEFENDANT HARRI-

Page 1 of 2

SON` with a barage of statements and questions, an investigation stop by
the Officer, conclusion of the investigation stop by the Officer with
DEFENDANT HARRISON'S, answer in the positive "I'M O.K. AND FINE." I'm going

to the wheeler station across the street.

4.‘A second. H.P.D. OFFICER D.G. Q§Yl§ arrived shortly during and after the
conclusion of the first Officer's investigation stop and began questioning
DEFENDANT HARRISON AGAIN RE-STATED his reasons for being at the Truck
in the parking lot. A Third (3rd) Officer also pulled in, DEFENDANT HARRI-
YI_ now has three (3)` H.P.D. UNITS there! surrounded by H.""i'§.n.~:' oFFJ:cERs
DEFENDANT HARRISON` stated "AM 1 UNDER ARREST?" "I've done nothing, 1 have
no warrants, why are you detaining me" at that time a search of HARRISON'S
PERSON ENSUED BY "Al.L" unREE (3) H.P.D. oFFlcERS DEMANDING,That he emty
his pockets HARRISON had "NO CHOICE IN THE SEARCH"...And complied.

5. This second H.P.D. OFFICER was asking whats in your pockets, Officer's
began to BADGER DEFENDANT about A Search, DEFENDANT HARRISGNstated "IF
I AM NUT UNDER ARREST”"NO" -"I DON'T HAVE- ANYTHING". D.G. DAVIS Reached
into DEFENDANT HARRISONS 4Pocket and Removed DEFENDANT-HARRISONS CELLULAR
PHONE, he took the SMART PHONE to his Patrol Car he returned about five
ninutes later, he had went through-SMART PHONE DATA:

6. And stated "YOU HAVE OVER -A HUNDRED TEXT MESSAGES FROM PEOPLE WANTING
10 BUY MEDICINE FROM YOU!" He went "ALL" through DEFENDANT HARRISONS CELL-
ULAR PHONE A SMART-PHONE.

7. H.P.D. 0FFICER iam AND THEREAFI'ER searched DEFF_:NDANT HARRISON'S Pockets
and Removed several "ITEMS" and including "CASH MONIES IN THE AMOUNT oF
$708.60 SEE: CAUSE NO.20l4-10003 STATE-VS. APPROXIMATEL¥ $708.60 RESPONDENT
WILLIAM BUFCRD` HARRISON .11th JUDICIAL DISTRICT COURT; HARRIS COUNTY AND
HEROIN_ allegely weighing imore_then (4) grams and less then (200)_grans)
The. search and Seizure of DEFE_NDANT, HARRlsoN's_PERsoN AND cElLULAR PHONE

 

(A SMART PHONE) AND:

8. Thereafter and KAYLYNN WILLIFORD ASSISTANT HARRIS COUNTY DISTRICT AITORNEY,
was NOTIFIED of the SEARCH And SEIZURE conducted of the DEFENDANT HARRISONS
person and Property approved and Authorized the SEIZURE CONDUCTED of MONIES
and the HEROIN and AUTHORIZED the Arrest of the DEFNEDANT HARRISON.

DoNE AND ExEcUrED 0N THIS \ 5 DAY 0F\:§UL¥ 201_5 AND UNDER PENALTY oF
PERJURY. _ ' ew]

WILLIAM BUFO§D HARRISON
Page 2 of 2

Certitied Document Number: 59805646 - Page 3 of 3

NOTEC;E OF SEiZUF?lE
|NCIDENT NO. 017129114-R
TO THE DlSTR|CT ATTORNEY OF HARRlS COUNTY;

The undersigned peace officer, D.G. Davis who is duly employed by the
following Law enforcement agency, Hous_ton Police Department , hereby notifies the
Harris County District Attorney‘s Office that the below-listed property was seized on or about

the 1_Oth day of February, 2014 by the Houston Police Department

APPROXlMATELY
$708.60 in U.S. currency

The undersigned peace officer believes that the seized property constitutes the
proceeds of a felony offense and is contraband as defined by Chapter 59 of the Texas
Code of Cri`minal Procedure based upon the following information obtained in conjunction

.with his own investigation:

Officer obtained the following information from the above listed incident report: Offcer
received information that a male was hanging out of the driver's door of a1 vehicle that was
parked in the 8_00 block of Ruth, l.-larris County, T.exas. Offcer proceeded to the listed
location and observed Wi|liam Buford Ha'rri`son wh'_o was unresponsive, hanging out of the
driver's door of a 2003 Chevrolet truck Officer awoke Harrison and noted bulges in both of
his pants pockets When asked for permission to search his pockets,_. Ha_rris_o'n advised
officer that he didn't have anything Officer then observed Harriso_n retrieve a film canister
that contained a plastic bag from his front right pants pocket. Officer knows that narcotics
traffickers will often use a h|rn canister to store illegal narcotics for sale/distribution _At this
time officer removed the plastic bag from the film canister and found it to contain a black
rock substance Harrison who admitted that the black rock substance was heroin, was
charged with Possession Controlled Substance (approximate_ly 10-. 5 grams of heroin)_
Search incident to arrest, officers recovered a quantity of methadone along with $708. 60 in
L_l S. currency from Harrison' s person Officer also reviewed Harrison' __s cellular phone and
observed numerous incoming narcotics related text messages that indicate Harrison is
currently involved in the sale/distribution of illegal narcotics Ha`rr_i`son.' s criminal history _
includes previous convictions for Dangerous Dr`ugs and Distrib_ution _of Her`oin A- narcotics
canine check of the currency resulted in an alert for: the odor of narcotics Officer believes
the currency seized_' is proceeds gained from illegal activity and/or intended to be used for

illegal activity and is contraband subject to forfeiture

  
      

 

 

 

 

       
 

 

   

_ Pe Officer's S__ignature
SWORN TO AND SUB_SCR/BED before me on this e_;l J\d\a l f "_ f
., \ us -;v'.cj~i;r
c it N
No‘,";‘;y pu:|": No-tary Public in and for H§Fk/v
stale or texas County. Texas

Mvcommicaion gram j
1 °5/°9/29?4 5

  

' MR._wlLLIAM BUFFORD HARRISON
TDCJ#=1969618, MchAEL UNIT
26641FM 2054
TENNESSEE coLoNY, TEXAS 75886
HONORABLE cLERK or THE coURT

OFFICE OF THE CLERK
TEXAS COURT OF CRIMINAL APPEALS

 

RE: EX PARTE wlLLlAM'BUFFoRD HARRISoN'

wRIT N0. wR-36,092-04 '

TR. cT. N0. 1417384-A._

cAUSE N0;'1417384-A (HABEAS leT)

DEAR HONORABLE cLERK or THE coURT
THE ABovE-NOTED ACT10N HAleG BEEN TRANSMITTED FOR FILE/DOCKET
F0R A.DlsPosiTloN; THE ENCLOSED MEMORANDUM 1N Tuis HABEAS leT/
FILED BEFORE THE coURT'FoR DISPOSITION.'

THANK-YOU FOR YOUR TIME 1N TH1S MATTER. EXECUTED 0N THIS

=| 3 DAY 0F §§§5[_5'[ , 2015.

RESPECTFULLY,

WILLIAM BUFFORD HARRISON

 

STATE 0F TEXAS
COUNTY 0F ANDERSON

 

1,’ WILLIAM- BUFFORD HARRISON, 1DCJ#1969618 BEING PRESENTLY
INCARCERATED 1N “THE TEXAS DEPARTMENT OF CRIMMINAL JUSTICE 1N
THE MlCHAEL UNIT, 1N ANDERSON COUNTY, TEXAS, DO DECLARE UNDER
PENALTY OF PERJURY THA1 THE FOREG01NG STATEMENT/ ETC. 18 TRUE
AND CORRECT.

DONE ANO EXECUTED ON THIS THE 12 2 DAY OF gl( §§ \Z
2015

WILLIAM BUFFORD HARRISON

-CERTIFICATE OF SERVICE

WILLIAM BUFFORD HARRISON, Applicant and Certifies that 1
have Served a copy of this (My)"Memorahdum of Law"in Cause No}

1417384- A to the State on this

The 132 may of €)'(,z(_j 2015

By Mail_as follows:

-Mr._Abel Acosta, Clerk

Court of Criminal Appeals of Tean'
P.O. Box 12308 Capitol Station

us /JMWBM,Q\J 14ij

W1LL1AM BUFFORD HARRISON

CERTIFICATE OF COMPLIANCE AS REQUIRED
BY TEX. R. APP. PROC. 73.1(F)

WILLIAM BUFFORD HARRISON, APPL1CAN1 AND 1N PRO SE BEFORE

 

1H1S HONORABLE §QQBI_FILES THIS (HIS) "GERTIFICATE OF COMPLIANCE"
1N THE ABOVE#CAPTIONED` CAUSE/WRIT PURSUANT 410 THE TEXAS CODE
OF CR1M1NAL PROCEDURE, CHAPTER 11 ARTICLE 11»07,-§3.~1HE APPLI-
CANT.HARRISON} CER11F1ES' 1HA1 THE NUMBER OF`WORDS 1N 1HIS (HIS)

"MEMORANDUM~OF LAW".1S APPROXIMATELY

DONE AND EXECUTED ON `THIS THE 13 DAY OF § l(g(_¥ ,2_015.

/

1111 14 111 §§ .M:MJ

WILLIAM'BUFFORD HARRISON

 

 

LESS NUMBER OF WORDS 1N THE "CERTIFICATE OF SERVICE" AND THE

"CERTIFICATE OF COMPLIANCE".